     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.1 Page 1 of 10




 1   MEAGAN M. NUNEZ, Esq. (State Bar # 268722)
 2
     JENNIFER L. VARGA, Esq. (State Bar #292605)
     TANIA PRADO, Esq. (State Bar #310168)
 3   LAW OFFICE OF MEAGAN NUNEZ
 4   3505 Camino Del Rio South, Suite 340
     San Diego, CA 92108
 5   Phone: (619) 757-3550
 6   Fax: (619) 269-4991
     meagan@sdspecialattorney.com
 7
     jennifer@sdspecialattorney.com
 8   tania@sdspecialattorney.com
 9
     Attorneys for Plaintiff
10

11
                         UNITED STATES DISTRICT COURT
12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
     G.C. By and Through his Guardian Ad       )   Case No.: '21CV0019 JLS BGS
14
     Litem LINDA CLARK,                        )
15                                             )   COMPLAINT FOR REVERSAL OF
                  Plaintiff,                   )   CALIFORNIA ADMINSTRATIVE
16
           Vs.,                                )   HEARINGS ORDER UNDER THE
17                                             )   INDIVIDUALS WITH
18
     SAN DIEGO UNIFIED SCHOOL                  )   DISABILITIES EDUCATION ACT
     DISTRICT,                                 )   (20 U.S.C. § 1415)
19                                             )
20                Defendant.                   )
                                               )
21

22
                                      INTRODUCTION
23
           1. Plaintiff G.C. by and through his guardian ad litem Linda Clark, files this
24

25            civil action against Defendant San Diego Unified School District (“District”),
26
              alleging that Defendant failed to meet its obligations to G.C. under the
27

28            Individuals with Disabilities Education Improvement Act of 2004 (“IDEA”).
                                               1
                          G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                             COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.2 Page 2 of 10




 1            Plaintiff contends that the California Office of Administrative Hearings
 2
              Special Education Division (“OAH”) was incorrect in an order dated
 3

 4            December 24, 2020 denying Plaintiff’s Motion for Stay Put (Plaintiff’s
 5            Exhibit 1). Plaintiff contends that OAH incorrectly determined that Plaintiff
 6
              is not entitled to Stay Put placement pending the current dispute.
 7

 8                                      JURISDICTION
 9
           2. This Court has jurisdiction over the claims in this action under 28 U.S.C. §
10

11
              1331 in that it arises under the IDEA, as amended, 20 U.S.C. § 1400 et seq.

12            Subsequently this action is within the original jurisdiction of the federal
13
              courts. 20 U.S.C. §1415(i)(3)(A); 28 U.S.C. §1331.
14

15         3. Plaintiff is located in San Diego County, which is within the jurisdiction of
16
              the Southern District of California. Thus, venue in this court is proper under
17

18
              20 U.S.C. § 1391(b).

19         4. This complaint is timely pursuant to Cal. Educ. Code § 56505(k), which
20
              states that an appeal of a decision by OAH must be filed within ninety days
21

22            of the party’s receipt of the order. On December 24, 2020 Administrative
23
              Law Judge (“ALJ”) Alexa Hohensee denied Plaintiff’s Motion for Stay Put.
24
              Plaintiff’s Exhibit 1 (OAH Case No. 2020120307: Order Denying Student’s
25

26            Motion for Stay Put). The ALJ’s decision was served to Plaintiff’s counsel
27
              on December 24, 2020.
28
                                              2
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.3 Page 3 of 10




 1         5. Jurisdiction is expressly vested in this Court pursuant to 20 U.S.C. §
 2
              1415(i)(3)(B) and 28 U.S.C. § 1331.3. There is a present and actual
 3

 4            controversy between the parties to this action. To the extent required by law,
 5            Plaintiff has exhausted his administrative remedies as to the issues in this
 6
              litigation.
 7

 8                                         PARTIES
 9
           6. Plaintiff G.C. (“Plaintiff” or “Student”) is a citizen of the United States who
10

11
              lives within the boundaries of the San Diego Unified School District. The

12            full name of G.C. is known to the Defendant and is disclosed in the Petition
13
              for Guardian Ad Litem filed concurrently with this complaint.
14

15         7. Plaintiff LINDA CLARK (“Plaintiff” or “Parent”) is the mother of Student.
16
              Parent is a citizen of the United States who resides in San Diego County
17

18
              within the boundaries of the San Diego Unified School District.

19         8. Defendant SAN DIEGO UNIFIED SCHOOL DISTRICT (“Defendant”) is a
20
              public school district located in San Diego County and organized under the
21

22            appropriate laws of the State of California. Defendant is the Local Education
23
              Agency (“LEA”) responsible for providing Student with Free Appropriate
24
              Public Education (“FAPE”) under the IDEA and the California Education
25

26            Code.
27

28
                                                 3
                            G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                               COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.4 Page 4 of 10




 1                  FACTUAL AND PROCEDURAL BACKGROUND
 2
           9. Plaintiff is a twenty-one-year-old young man who has been diagnosed with
 3

 4            22 q 11.2 deletion (“DiGeorge Syndrome”) which is associated with
 5            intellectual disability, heart abnormalities, cyclical vomiting, microcephaly,
 6
              ventricular defect, gastrostomy and recurrent infections. As a result, Plaintiff
 7

 8            receives liquids via a g-tube. Plaintiff also has autism, seizure disorder and
 9
              cerebral palsy. Plaintiff is nonverbal and usually expresses his frustrations or
10

11
              dislikes through his facial expressions, signing, or refusal.

12         10. Plaintiff’s most recent Individual Education Program (“IEP”) is dated
13
              January 15, 2020. Pursuant to this IEP Plaintiff received (in relevant part)
14

15            Health Nursing Services from a one-to-one Licensed Vocational Nurse
16
              (“LVN”) for eight hours per day every school day because “[h]e is prompt
17

18
              dependent and has significant medical needs” that “require a licensed

19            vocational nurse to assistance him while in the school environment.” The
20
              LVN is required to provide continual assessments, medication
21

22            administration, emergency care, oxygen when needed, g-tube feedings,
23
              ventings, injections, and to monitor for potential gastrointestinal
24
              complications and safety. Plaintiff’s Parent consented to the January 15,
25

26            2020 IEP.
27

28
                                               4
                          G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                             COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.5 Page 5 of 10




 1         11. In March 2020 the District closed for in-person learning due to the COVID -
 2
              19 pandemic. Since that time Plaintiff has not been provided with any Health
 3

 4            Nursing Services through a one-to-one LVN.
 5         12. Plaintiff cannot attend to virtual learning without someone sitting beside him
 6
              constantly. Whenever Parent attempts to assist Plaintiff in a Zoom learning
 7

 8            session with Plaintiff’s teacher, Plaintiff refuses to attend to the screen.
 9
              Consequently, Plaintiff is unable to participate in or access his education. As
10

11
              a result, Plaintiff is regressing educationally and behaviorally.

12         13. Plaintiff is at high risk for developing serious complications if he contracts
13
              COVID. Consequently, Plaintiff cannot return to on-site learning until he
14

15            has been cleared by his doctor.
16
           14. On December 8, 2020 Plaintiff filed his Request for Due Process.
17

18
           15. On December 18, 2020 Plaintiff filed his Motion for Stay Put.

19         16. OAH denied Plaintiff’s Motion for Stay Put on December 24, 2020.
20
                           CLAIMS FOR RELIEF - COUNT ONE
21

22         17. U.S.C. § 1415(j)(2) provides: “Except as provided in subsection (k)(4)
23
              [concerning student disciplinary proceedings], during the pendency of any
24
              proceedings conducted pursuant to this section, unless the State or local
25

26            educational agency and the parents otherwise agree, the child shall remain in
27
              the then-current educational placement of the child . . .” 34 C.F.R. §
28
                                              5
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.6 Page 6 of 10




 1            300.518(a) provides: “(a) Except as provided in . . . [the regulation
 2
              concerning student disciplinary proceedings], during the pendency of any
 3

 4            administrative or judicial proceeding regarding . . . [a request for a due
 5            process hearing], unless the State or local agency and the parents of the child
 6
              agree otherwise, the child involved in the complaint must remain in his or her
 7

 8            current educational placement.”
 9
           18. Cal. Ed. Code § 56505, subdivision (d), provides: “. . . [D]uring the pendency
10

11
              of the hearing proceedings, including the actual state-level hearing, or

12            judicial proceeding regarding a due process hearing, the pupil shall remain in
13
              his or her present placement, except as provided in . . . [the federal regulation
14

15            concerning student disciplinary proceedings], unless the public agency and
16
              the parent or guardian agree otherwise. . .” The provisions of 20 U.S.C. §
17

18
              1415(j) and Cal. Ed. Code § 56505(d), are referred to as “stay put.” The

19            purpose of stay put is to maintain the status quo of the student’s educational
20
              program pending resolution of the due process hearing. Stacey G. v.
21

22            Pasadena Independent School Dist., 695 F.2d 949, 953 (5th Cir. 1983); In re
23
              John K., 170 Cal.App.3d 783, 791 (1985). For purposes of stay put, a
24
              student’s current educational placement is typically the placement described
25

26            in the child’s most recently implemented IEP. Johnson v. Special Educ.
27
              Hearing Office, 287 F.3d 1176, 1180 (9th Cir. 2002); Thomas v. Cincinnati
28
                                              6
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.7 Page 7 of 10




 1            Bd. of Educ., 918 F.2d 618, 625 (6th Cir. 1990). If it is not possible for the
 2
              new district to implement the last agreed-upon IEP, the district must
 3

 4            approximate the student’s old IEP as closely as possible. Ms. S. ex rel. v.
 5            Vashon Island Sch. Dist., 337 F.3d 1115, 1134 (9th Cir. 2003).
 6
           19. On April 9, 2020 the California Department of Education (“CDE”) issued
 7

 8            guidance stating that during the COVID-19 pandemic “LEAs may need to
 9
              provide certain supports and services to individual students in-person in order
10

11
              to maintain students’ mental/physical health and safety for the purpose of

12            supporting the student in accessing the alternative options for learning being
13
              offered.” Providing In-Person Specialized Supports and Services to Students
14

15            with Disabilities
16
              https://www.cde.ca.gov/ls/he/hn/specialedcovid19guidance.asp (last visited
17

18
              January 5, 2021). The CDE explained that these service providers would be

19            categorized as “Essential Critical Infrastructure Workers.” Ibid. If an
20
              individualized determination indicates a student would require in-person
21

22            supports to maintain their health and safety and support their access to their
23
              education, then a district may provide in-person services. Ibid.
24
           20. On April 24, 2020 U.S. Secretary of Education Betsy Devos declined to
25

26            recommend that Congress pass any additional waivers regarding the
27
              provision of a FAPE during COVID. Secretary DeVos Reiterates Learning
28
                                              7
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.8 Page 8 of 10




 1            Must Continue for All Students, Declines to Seek Congressional Waivers to
 2
              FAPE, LRE Requirements of IDEA https://sites.ed.gov/idea/secretary-devos-
 3

 4            declines-to-seek-congressional-fape-lre-waivers-to-idea-requirements (last
 5            visited January 5, 2021). The U.S. Department of Education emphasized that
 6
              “there is no reason that a student’s access to FAPE cannot continue online,
 7

 8            through distance education or other alternative strategies.” Ibid.
 9
           21. At the time Plaintiff filed his Due Process Request, Student’s last-agreed
10

11
              upon and implemented placement included Health Nursing Services from a

12            one-to-one LVN for eight hours per day.
13
           22. Plaintiff qualifies for an exemption under the CDE’s April 9, 2020 guidance
14

15            to allow District to provide Plaintiff’s stay put as closely as possible to the
16
              services provided in Plaintiff’s January 15, 2020 IEP. The stay put
17

18
              placement which most closely resembles the services in Plaintiff’s January

19            15, 2020 IEP is in-person services in Plaintiff’s home.
20
           23. Plaintiff is entitled to implementation of his last agreed-upon and
21

22            implemented IEP during the pendency of the current dispute and seeks
23
              injunctive relief requiring the District to immediately implement his “stay
24
              put” placement by providing Plaintiff with in-home Health Nursing Services
25

26            from a one-to-one LVN for eight hours per day for the duration of the
27
              dispute.
28
                                              8
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.9 Page 9 of 10




 1         24. The Order Denying Student’s Motion for Stay Put improperly concluded that
 2
              Plaintiff was not entitled to Stay Put. This conclusion is unsupported by the
 3

 4            IDEA, its regulations and controlling case law. The failure is without proper
 5            justification and constitutes an abuse of discretion on the part of the ALJ.
 6

 7

 8                                 PRAYER FOR RELIEF
 9
     WHEREFORE, Plaintiff respectfully requests that this Court:
10

11
           1. Issue a preliminary injunction requiring Defendant to immediately implement

12            Plaintiff’s last agreed-upon and implemented IEP by providing Plaintiff with
13
              in-home Health Nursing Services from a one-to-one LVN for eight hours per
14

15            day for the duration of the dispute;
16
           2. Reverse OAH’s Orders denying Plaintiff Stay Put;
17

18
           3. Award Plaintiff his attorney’s fees and costs; and

19         4. Award such other relief as the Court may deem appropriate.
20
     Dated: January 6, 2021
21
     Respectfully Submitted by:             LAW OFFICE OF MEAGAN NUÑEZ
22
                                           By: S/Meagan Nuñez
23
                                           Meagan M. Nuñez
24
                                            Attorney for Plaintiff
25
                                            E-mail: meagan@sdspecialattorney.com
26

27

28
                                              9
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
     Case 3:21-cv-00019-L-BGS Document 1 Filed 01/06/21 PageID.10 Page 10 of 10




 1                                       By: S/Jennifer Varga
 2
                                         Jennifer L. Varga

 3                                       Attorney for Plaintiff
 4                                       E-mail: jennifer@sdspecialattorney.com
 5

 6                                       By: S/Tania Prado
                                         Tania Prado
 7

 8                                       Attorney for Plaintiff
                                         E-mail: tania@sdspecialattorney.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             10
                         G.C. v. SAN DIEGO UNIFIED SCHOOL DISTRICT
                            COMPLAINT FOR REVERSAL OF ORDER
